                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND

MARK KENDUS, et al.,                *
                                    *
     Plaintiffs,                    *
                                    *
v.                                  *     Civil Case No. SAG-19-00496
                                    *
USPACK SERVICES LLC, et al.,        *
                                    *
     Defendants.                    *
                                    *
                             *************
                        MEMORANDUM OPINION

.          THIS MATTER is before the Court on the Motion for Transfer by US Pack Med LLC

(“Pack Med”) and USPack Services LLC (“USPack”). ECF 11. Mark Kendus and Keith Kendus

(collectively, “Plaintiffs”) filed a Complaint on behalf of a putative class of couriers, alleging

violations of the Fair Labor Standards Act (“FLSA”), Maryland’s Wage and Hour Law

(“MWHL”), and Maryland’s Wage Payment and Collection Law (“MWPC”). ECF 1. Pack Med

and USPack (collectively, “Defendants”) move for this matter to be transferred to the Middle

District of Florida, pursuant to the First-Filed rule, because a similar case was filed in that district

prior to the start of this litigation. ECF 11. Plaintiffs filed an opposition, ECF 14, and Defendants

filed a reply, ECF 15. For the reasons explained below, Defendants’ Motion to Transfer is Granted.

     I.    FACTUAL BACKGROUND

           USPack provides courier services throughout the United States, including in Maryland.

Plaintiffs’ Complaint, ECF 1 ¶ 13. Pack Med is a subsidiary of USPack, and previously operated

under the name “Medifleet, LLC.” 1 Id. at 1. Drivers for Defendants pick up blood and other

samples from local doctors’ offices, and deliver them to hospitals and laboratories throughout



1
    Although Plaintiffs’ Complaint uses the name “Medifleet,” the Court will use “Pack Med” for consistency.
Maryland. Id. ¶ 15. Plaintiffs began working for USPack as medical delivery drivers in January,

2011, id. ¶ 16, 17, and ended their employment in January, 2018. Id. Plaintiffs allege that

Defendants unlawfully failed to pay overtime wages, because Plaintiffs were “misclassified [] as

independent contractors.” Id. ¶ 32. Plaintiffs filed a Complaint on behalf of a putative class of

“similarly situated” employees, alleging that Defendants violated the FLSA, MWPC, and MWHL.

ECF 1 at 12–15. The Complaint in this Court was filed on February 20, 2019. ECF 1.

       Approximately one month prior to the filing of the Complaint in this action, Curtis Hamrick

(“Hamrick”) filed a Complaint in the Middle District of Florida, on behalf of a putative class of

USPack drivers. ECF 11- 2, Hamrick Complaint. Hamrick alleged that the defendants in that

action, similarly, misclassified “drivers/couriers” as independent contractors, and denied them

requisite overtime wages. Id. at 6. While Hamrick named Pack Med and USPack as defendants

in that action, he also named several Florida subsidiaries. Id. at 5 (listing “Partsfleet, LLC,”

“Fleetgistics Holdings LLC,” and “Scriptfleet, LLC” as additional defendants). The Hamrick

Defendants filed a Motion to Compel Arbitration, which United States District Judge Wendy W.

Berger denied. Hamrick v. Partsfleet, LLC, et al., No. 19-cv-00137, ECF 88. Since the Hamrick

Defendants have sought an interlocutory appeal of Judge Berger’s Order to the United States Court

of Appeals for the Eleventh Circuit (“Eleventh Circuit”), the case is presently stayed. Id., ECF

100.

       On October 15, 2019, this Court advised counsel that it would defer ruling on the Motion

to Transfer. See generally ECF 26. Because Defendants indicated that they intended to file a

Motion to Compel Arbitration, but had not yet done so, the Court determined that it would defer

assessing the applicability of the First-Filed rule until after the Motion to Compel was briefed. Id.

at 2–3. The Court could then determine whether the issues in this litigation are sufficiently similar



                                                 2
to issues in the Hamrick litigation, such that transfer of the case would be warranted. Id.

Defendants filed their Motion to Compel Arbitration on November 1, 2019. ECF 27.

 II.    LEGAL STANDARD

        “Ordinarily, when multiple suits are filed in different Federal courts upon the same factual

issues, the first or prior action is permitted to proceed to the exclusion of another subsequently

filed.” Allied-General Nuclear Servs. v. Commonwealth Edison Co., 675 F.2d 610, 611 n.1 (4th

Cir. 1982). Determining the applicability of the First-Filed rule requires the second-filed court to

consider “whether the two competing actions are substantively the same or sufficiently similar to

come within the ambit of the principle.” Glodek v. Richardson, 2020 WL 263476, at *3 (D. Md.

Jan. 16, 2020) (citation omitted). Three factors guide this Court’s analysis of the First-Filed rule:

(1) the chronology of the filings, (2) the similarity of the parties involved, and (3) the similarity of

the issues at stake. Id. However, the rule is generally subject to “equitable exceptions, including

a consideration of whether the balance of convenience weighs in favor of the second-filed court’s

continued exercise of jurisdiction over the second-filed suit.” Pfizer, Inc. v. Mylan, Inc., 2009 WL

10270101, at *2 (N.D. W. Va. Nov. 20, 2009).

III.    ANALYSIS

    A. Applicability of the First-Filed Rule

        The First-Filed rule “is an important doctrine that is illustrative of the applicability of the

principle of comity.” PBM Nutritionals, LLC v. Dornoch Ltd., 667 F. Supp. 2d 621, 632 (E.D. Va.

2009). In this case, all three factors weigh in favor of transfer to the Middle District of Florida.

        1. Chronology of Events

        Considering factor one, it is uncontested that the Hamrick litigation started before the

present action. Hamrick filed his Complaint on January 22, 2019, whereas Plaintiffs filed in this



                                                   3
Court on February 20, 2019. Thus, the chronology of events favors application of the First-Filed

rule. See, e.g., Barrett v. USA Serv. Fin., LLC, 2019 WL 1051177, at *6 (E.D.N.C. Mar. 5, 2019)

(concluding that the first factor supported transfer where first complaint was filed approximately

one month prior to the second complaint).

       2. Similarity of the Parties Involved

       To apply the First-Filed rule, “the actions being assessed need not be identical if there is

substantial overlap with respect to the issues and parties.” Hopeman Brothers, Inc. v. Continental

Casualty Co., 2017 WL 1381665, at *7 (E.D. Va. Apr. 17, 2017). Here, every party in this case is

either a party in the Hamrick litigation, or included in that case’s proposed class definition.

Plaintiffs do not dispute that Pack Med and USPack are defendants in both this action and in the

Hamrick case. See ECF 14 (“Unbeknownst to the Plaintiffs, the Defendants had by the time of

their filing been sued in Florida by Curtis Hamrick”). With respect to the putative class action,

the Hamrick Complaint defines its class as:

       [E]very “delivery driver / courier” who contracted with US Pack as an independent
       contractor, who drove a vehicle with a gross vehicle weight rating of 10,000 pounds
       or less, and who worked for US Pack at any time within the past three (3) years.

ECF 11-2 ¶ 19. Meanwhile, Plaintiffs define their class as:

       All individuals who were classified as independent contractors and worked for
       Medifleet/US PACK MED LLC as medical couriers operating in the state of
       Maryland from February 20, 2016 to the present who worked over forty (40) hours
       in a week and were not compensated at one and one-half times their regular rate for
       hours worked over forty.

ECF 18 at 2.

       While the Hamrick action has a broader scope, all members of Plaintiffs’ class are

necessarily included in the Hamrick definition. Thus, if the Hamrick class is certified, any person

implicated by Plaintiffs’ class definition will have the opportunity to opt-in to that litigation.



                                                4
Indeed, Plaintiffs do not contest that all parties in this action are part of the Hamrick action. See

ECF 14 (contesting only the similarity of the issues presented).

       As noted above, Hamrick named several of USPack’s Florida subsidiaries as defendants,

along with USPack and Pack Med. But Plaintiffs have not articulated any reason that the inclusion

of other subsidiaries would prevent the Florida Court from adjudicating issues with respect to

USPack and Pack Med. See, e.g., Victaulic Co. v. E. Indus. Supplies, Inc., 2013 WL 6388761, at

*3 (D.S.C. Dec. 6, 2013) (applying First-Filed rule even though “the parties in the two actions

[were] not identical”); Hopeman Brothers, 2017 WL 1381665, at *8 (applying First-Filed rule

even though the earlier litigation included an additional plaintiff); Glodek, 2020 WL 263476, at *3

(applying First-Filed rule although “the Tennessee Case also involve[d] various accounting firms”

as named defendants). Accordingly, the substantial overlap between the parties in this case and in

the Hamrick litigation weighs in favor of transfer to the Middle District of Florida.

       3. Similarity of the Issues

       As noted above, proper invocation of the First-Filed rule requires only substantial overlap

between issues in the first and second case. Here, this factor also weighs in favor of transfer,

because Plaintiffs and Hamrick have brought nearly identical lawsuits. Hamrick alleges that

USPack, and its various subsidiaries, have systematically misclassified drivers as independent

contractors, thereby depriving them of legally-mandated overtime pay. See ECF 11-2 (“US Pack

failed to comply with the FLSA by misclassifying Plaintiff and the other delivery drivers / couriers

who ‘contracted’ with US Pack as ‘independent contractors’ … and by failing to pay overtime

compensation”). The gravamen of Plaintiffs’ claims, in this litigation, is precisely the same. See

ECF 1 at 1 (alleging “Defendants’ practice of improperly classifying Plaintiffs and other courier

drivers as independent contractors”).



                                                 5
        Notably, the defenses to liability, by the defendants in Hamrick and in this litigation, are

virtually identical as well. This Court deferred ruling on the applicability of the First-Filed rule

until after Defendants filed their Motion to Compel Arbitration, and both sides had the opportunity

to brief the issue. Without expressing a view on the merits of the Motion to Compel Arbitration,

this Court finds that it would need to conduct nearly the same analysis as was done in the Middle

District of Florida. A Court would primarily need to consider (1) whether there is a valid arbitration

provision in Plaintiffs’ contract, (2) whether the “transportation worker” exception in the Federal

Arbitration Act exempts Plaintiffs from arbitration, and (3) whether the arbitration agreement is

invalid under any relevant state law. See generally ECF 28. Although Plaintiffs contended in their

opposition that “it [was] unknown whether or not enough similarity exists between the classes of

plaintiffs in this case and Hamrick,” ECF 14 at 7, more information has now revealed that the

substantive issues are similar.

        Even so, Plaintiffs contend that this case is dissimilar from Hamrick, because Plaintiffs

brought distinct claims under Maryland law. However, the presence of these additional claims

does not defeat the application of the First-Filed rule. For example, Troche v. Bimbo Food

Bakeries Distribution is instructive. See 2011 WL 3565054 (W.D.N.C. Aug. 12, 2011). In that

case, the Court found that principles of comity required transferring a lawsuit to the location of an

earlier-filed suit. In the earlier-filed action, the plaintiffs brought a putative class action and FLSA

collective action against a bakery company. Id. at *1. The plaintiffs alleged, as here, that the

defendants had misclassified employees as independent contractors, thus denying proper overtime

compensation. Id. A second lawsuit, filed the following year, made largely the same allegations

against the bakery’s parent company. Id. The primary differences were that (1) the plaintiffs in the

second action were distributors of bakery products, and (2) the second action included claims



                                                   6
based on North Carolina’s Wage and Hour Act. Id. Despite the existence of unique state-law

claims in the second suit, the Court concluded that “[t]he central issue in both actions is whether

[] independent operators were mis-classified as independent contractors instead of employees.”

Id. at *3.

        Similarly, any differences between the FLSA and Maryland law are not significant enough

to justify retaining jurisdiction in this Court. In Wilkie v. Gentiva Health Services, visiting health

care providers sought to certify a nationwide class action under the FLSA, based on the employer’s

allegedly unlawful compensation plan. 2010 WL 3703060, at *1 (E.D. Cal. Sep. 16, 2010)

(asserting that employer maintained a “hybrid compensation plan,” which included “per visit”

payments for some work and hourly pay for other work). The plaintiffs sought to certify two sub-

classes: one for North Carolina providers, and one for New York providers. Id. Approximately

one month after the filing of that complaint, another group of plaintiffs brought similar allegations

against the same employer. See id. However, the second group of plaintiffs also included state-

law claims pursuant to California’s Labor Code. Id. at *2. In assessing the similarity of the issues,

the second-filed Court found that California law is “significantly different from the FLSA.” Id. at

*4. Thus, the Court declined to apply the First-Filed rule. Id. at *5.

        Here, on the other hand, Maryland law is very similar to the FLSA. In fact, courts have

identified the MWHL as “the state’s equivalent of the FLSA.” Watkins v. C. Early Brown, Inv.,

173 F. Supp. 2d 409, 416 (D. Md. 2001). For example, the MWHL “defines ‘employer’ identically

to the FLSA.” Campusano v. Lusitano Construction, LLC, 56 A.3d 303, 308 (Ct. Spec. App. Md.

2012). United States District Judge Richard Bennett (“Judge Bennett”) encountered almost exactly

the same issue in Fisher v. Rite Aid Corp., 2010 WL 2332101 (D. Md. June 8, 2010). In an earlier

FLSA class action, filed in district court in Pennsylvania, the plaintiffs alleged that Rite Aid had



                                                  7
misclassified certain managers as exempt from entitlement to overtime compensation. Id. at *1.

In Judge Bennett’s case, the plaintiffs made similar allegations against Rite Aid, but their claims

were brought pursuant to the MWPC and the MWHL, instead of the FLSA. Id. at *2. Nonetheless,

Judge Bennett concluded that the “underlying legal and factual issues in the cases are the same.”

Id. Specifically, to adjudicate either the FLSA claims or the state law claims, a court would need

to determine whether Rite Aid had misclassified the relevant managers as exempt from overtime

compensation. Id. Here, this case and the Hamrick litigation involve the same central issue, i.e.,

whether USPack has misclassified individuals as independent contractors. Furthermore, although

the Hamrick litigation does not involve the MWPC and MWHL, Maryland’s law is not “overly

complex so as to unduly burden” another court. See Wyler-Wittenberg, 899 F. Supp. 2d 235, 240

(E.D.N.Y. 2012) (finding application of First-Filed rule was appropriate where first case involved

nationwide FLSA class action and second case had state law claims). The Middle District of

Florida has the ability to leverage sub-classes and other routine mechanisms, in order to adjudicate

Plaintiffs’ Maryland-specific claims. If a plaintiff could eviscerate the First-Filed rule merely by

adding a claim based on the state law of the second forum, it would render the rule a dead letter.

   B. Convenience Factors

       “Although the Fourth Circuit has not stated explicitly that special circumstances may

warrant an exception to the first-to-file rule, it has implicitly recognized a special circumstance

exception in cases involving procedural fencing or forum shopping.” Gibbs v. Haynes Invests.,

LLC, 368 F. Supp. 3d 901, 914 (E.D. Va. 2019) (citation omitted). Courts within this Circuit have

considered various factors that may counsel against transfer in a particular case, including “how

far each case has progressed, and the balance of convenience.” Id. Plaintiffs cite Quesenberry v.

Volvo Group. North America, Inc., 2009 WL 648658 (W.D. Va. Mar. 10, 2009), to support their



                                                 8
argument that equitable considerations counsel against transfer to the Middle District of Florida.

In Quesenberry, the plaintiff brought suit on behalf of employees at an assembly plant in Dublin,

Virginia. Id. at *1. The employees sought a declaration that Volvo could not unilaterally terminate

or modify retiree health benefits that had been provided for under the terms of a collective

bargaining agreement. Id. Because Volvo filed a similar suit in a different federal court before

the employees filed their suit, Volvo sought dismissal based on the First-Filed rule. Id. at *3.

However, the Court determined that transfer was not appropriate under those circumstances. In

particular, the plaintiffs alleged that Volvo had filed a preemptive suit in order to deprive the

plaintiffs of their choice of forum. Id. at *3. The Court explained that departure from the First-

Filed rule is warranted where there is evidence of bad faith, and, from the record, it appeared that

Volvo might have been forum shopping with its earlier suit. See id. at *3–4 (“[T]he facts put

before the court could lead to such an inference.”).

       Here, in contrast, Defendants certainly were not forum shopping, since the Florida lawsuit

was filed by a different plaintiff. In fact, the suggestion that Defendants are forum shopping is

belied by the current state of proceedings in the Middle District of Florida. Judge Berger denied

the Hamrick defendants’ motion to compel arbitration — a decision that is currently on

interlocutory appeal to the Eleventh Circuit. As such, Plaintiffs have not explained why the Middle

District of Florida would be a more favorable forum for Defendants.

       Plaintiffs also contend that the traditional factors, see 28 U.S.C. § 1404, counsel against

transfer. ECF 14 at 14–15. In Gibbs, the Court found that there were “legitimate concerns about

personal jurisdiction” to proceed in the earlier-filed court. 368 F. Supp. 3d at 919. Additionally,

not only were all of the witnesses located in Virginia, but there were also several other “closely

related” actions pending in the second-filed court. Id. This case does not involve those unique



                                                 9
circumstances. While Plaintiffs’ choice of venue is entitled to substantial weight, it does not

outweigh interests of comity, or the potential for conflicting judgments on remarkably similar

issues.

IV.       CONCLUSION

          For the reasons set forth above, Defendants’ Motion to Transfer, ECF 11, is GRANTED.

A separate Order follows.


Dated: March 10, 2020
                                                                           /s/
                                                           Stephanie A. Gallagher
                                                           United States District Judge




                                               10
